Citation Nr: 1221030	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-10 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for renal disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to December 1967 and from January 1975 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the above claim.  The RO in Denver, Colorado, currently has jurisdiction.

In a July 2008 rating decision, the Oakland RO assigned a 100 percent disability rating for service-connected prostate carcinoma, effective May 8, 2006, which constitutes a complete grant of the benefit sought on appeal with regard to that issue such that the matter is no longer before the Board.  Subsequently, the Denver RO granted service connection for posttraumatic stress disorder (PTSD) with depression and panic attacks in a June 2011 rating decision and service connection for adrenal insufficiency in a September 2011 rating decision.  The grant of service connection for PTSD with depression and for panic attacks and grant of service connection for adrenal insufficiency constitute a complete grant of the benefit sought on appeal with regard to those issues such they are also no longer before the Board.


FINDING OF FACT

On May 25, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the claim for service connection for renal disease is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim for service connection for renal disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a statement in May 2012 wherein he withdrew his appeal as to the claim for service connection for renal disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim for service connection for renal disease is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


